      Case 3:20-cv-00033-DHB-BKE Document 46 Filed 09/14/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                                                                                    U.s. DISTRICT COURT
                                                                                                       AUGUSTA OlV.
                                       DUBLIN DIVISION

                                                                                                    2D2I! SEP 1M A 10= 00
JEROME ELLIS,
                                                          'A*


                                                          *                                     CLER
        Plaintiff,                                                                                     so.or^T. ^
                                                          ~k


                                                          *
                V.                                                                   CV 320-033
                                                          *



MS. OLIVER, Nurse Practitioner; *
DEPUTY WARDEN GIBBONS, Security; *
                                                          'k
ANTHONY CALDWELL, Warden;
                                                          k
MS. CARSWELL, Mail Officer;
                                                          k
MS. MESSER, Deputy Warden of
                                                          k
Administration; MS. BRAGGS,
                                                          k
Chief Counsel; AGENTS; JOHN
                                                          k
AND OR JANE DOES, Johnson State
                                                          k
Prison; JOHN AND OR JANE DOES,
                                                          k
Medical Administrator; and
                                                          k
OFFICER THOMAS,
                                                          k


                                                          ■k
        Defendants.




                                                  ORDER



                                                                                                        \\

        Before the Court are pro se Plaintiff Jerome                                         Ellis's         motion

                                  r/                                          \\

to    withdraw        signature             (doc.        no.      38 ) ,           notice    disposition         to
                             //                                    \\                                   ff

perpetuate testimony              (doc.          no.     40) ,          motion       for new    trial         (doc.

no.    42) ,   and    motion to strike testimony's                                  for failure to submit
                                            ff
to    cross    oral   examination                (doc.      no.    45) .           These    submissions        were


filed after the Court adopted the United States Magistrate Judge's

Report and Recommendation that Plaintiff's case be dismissed under

                                       \\                                //
28    U.S.C.     §    1915(g) 's            three        strikes              rule     and    the    entry       of

j udgment.       For the following reasons,                             the motions are denied.
     Case 3:20-cv-00033-DHB-BKE Document 46 Filed 09/14/20 Page 2 of 3



      In   the      motion    to    withdraw       signature,   Plaintiff          cites     to

                                                                                   w

Federal Rule of Civil Procedure 36 and asks the Court to                               withdraw


[his] signature off paper work [he] signed with counsel Roland on

8-12-20 at Johnson State Prison in relation to protential respond
                                                                                        //
                                                                                             The
(sic) from Forsyth GA. to grievance [he] filed .                          .

remainder      of     the     motion     reiterates       Plaintiff's         substantive


arguments and states objections to the Report and Recommendation .

A request to withdraw an admission under Rule 36, substantive

arguments, and objection to the Report and Recommendation are all

untimely      at this       stage   in   the    case.     Besides,   it       is       entirely

unclear    from      which    document     or      admission    Plaintiff      wishes         to


withdraw      his    signature.          Accordingly,      Plaintiff's         motion         to

withdraw signature (doc. no. 38) is DENIED.

      Plaintiff's second filing attempts to set forth a claim for

deliberate indifference to               his    medical   needs,   even including a

demand for jury trial.              To the extent Plaintiff intends to assert


a new claim, filing a motion in this case is not the proper vehicle

to   do so.    To the extent Plaintiff intends to support the merits

of his initial claim, the time to do so has passed.^                          Plaintiff's


second filing (doc. no. 40) is therefore DENIED.



1 The Report and Recommendation advised Plaintiff that should he
wish "to proceed with the claims raised in this case, he should be
required to initiate a new lawsuit, which would require submission
of a new complaint.   Dupree v. Palmer, 284 F.3d 1234, 1236 (11th
Cir. 2002)." (Doc. No. 25.)


                                               2
      Case 3:20-cv-00033-DHB-BKE Document 46 Filed 09/14/20 Page 3 of 3



          Next,    Plaintiff moves for a new trial pursuant to Rules 15,

59, and 60.         However, certain grounds must be met for relief to be

granted under Rules 59 or 60.2                      Plaintiff's       motion    does    not    set


forth any grounds or argument for relief.                       Therefore, Plaintiff's


motion for new trial (doc. no. 42) is DENIED.

          Finally,       Plaintiff     moves    to     strike    the    testimony       of     all


Defendants, apparently on the grounds that he was unable to cross

examine them.            Plaintiff's Complaint was dismissed pursuant to the

three       strikes       rule        well   before      any    opportunity       for     cross

examination.            Besides, there is no right to cross examine witnesses

in    a    civil   case.        See   Leatherwood      v.    Anna's    Linens    Co.,    384    F.


App'x 853, 856 (11th Cir. 2010) (citing Birt v. Montgomery, 690,

702       n.2   (11th    Cir.    1983)) .    Accordingly, Plaintiff's motion to

strike (doc. no. 45) is DENIED.


          ORDER ENTERED at Augusta, Georgia, this 14^h day of September,

2020.




                                                     UNITEDyST^TES DISTRICJ>^DGE "




2 Rule 15 governs the amendment and supplementation of pleadings,
and       to the    extent       Plaintiff     moves    to    amend    his     pleadings       his
request is untimely.

                                                3
